Citation Nr: 1550890	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-08 298A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether the $6,372.00 debt was validly created.

2.  Entitlement to a waiver of recovery of an overpayment in the amount of $6,372.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises, which found that the debt had been properly created and denied the Veteran's request for waiver of a debt in the amount of $6,372.00.

On his VA Form 9, the Veteran requested a hearing via videoconference.  A videoconference hearing was scheduled for September 2015.  Prior to the hearing, in August 2015 correspondences and reports of contact, the Veteran indicated that he no longer desired to appear at his scheduled hearing and that he did not desire another hearing date.  Thus, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from September 1995 through December 2008, the Veteran received additional compensation for his deceased wife that he was not entitled to receive, which resulted in an overpayment in the amount of $6,372.00.

2.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt.

3.  The Veteran was partly at fault in the creation of the debt.

4.  The recovery of the overpayment would not defeat the purpose for which the benefits were intended.
5.  Recovery of the overpayment would not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of VA service-connected compensation benefits for a dependent spouse in the amount of $6,372.00 was properly created.  38 U.S.C.A. §§ 1115, 1135 (West 2014); 38 C.F.R. § 3.660 (2015).

2.  The criteria for waiver of recovery of overpayment of disability compensation benefits have not been met.  38 U.S.C.A. §§ 1115, 1135, 5107(b), 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102, 3.660 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist contained in the VCAA are not applicable to cases involving overpayment claims because the notice and duty to assist requirements are found in Chapter 53 rather than Chapter 51 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Thus, further discussion of the VCAA is not required with regard to that issue.

Nevertheless, the Board has reviewed the evidence, and it finds the Veteran has had a fair opportunity to present argument and evidence in support of his claims.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims.  As noted above, the Veteran was provided an opportunity to testify at a Board hearing, but withdrew his hearing request.  He submitted lay statements and financial information in support of his claims.  Additionally, there is no indication of pertinent evidence that is not already of record.  Therefore, there is no error or issue that precludes the Board from addressing the merits of these claims.

Validity of the Debt

The Board must initially determine whether the overpayment was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Veteran has not challenged the validity of the debt.  Rather he asserts that he is entitled to a waiver of recovery of the overpayment.  The facts of the case are undisputed: from September 1995 to December 2008, the Veteran received additional compensation for his deceased dependent spouse.  
It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect the entitlement to receive, or the rate of, the benefit being paid have changed.  38 C.F.R. § 3.660(a)(1) (2015).

When the Veteran received his notice of the award of additional compensation for his dependent spouse in March 1989, he was provided a VA Form 21-8764.  This form indicates VA should be notified of any change in condition affecting the right to continued payments, to include a change in his number of dependents.  Additionally, on an October 1993 status of dependents questionnaire, the Veteran was again notified that he was receiving additional compensation for his spouse and that he was responsible for reporting any changes in the number of his dependents.  

The Veteran's wife died in August 1995.  From September 1995 to December 2008, the Veteran received additional compensation for his deceased spouse.  Thus, an overpayment of $6,372.00 was created because the Veteran received compensation that he was not entitled to pursuant to 38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115); 38 C.F.R. § 1.962.

Based on the evidence, the Board finds that a valid debt or overpayment occurred and VA was entitled to seek recovery of the amount in question.  After reviewing the available evidence, the Board finds that the overpayment in this case was not created solely due to VA administrative error, and therefore, the debt was properly created.

Waiver

For a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2015).  
As a preliminary matter, there is no issue of timeliness in this case as the request for a waiver was received within 180 days following the date of notice of indebtedness.  
If a timely request is made, recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2015).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2015); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).
As the Veteran eventually notified VA that his wife passed away, the Board finds that the record does not suggest fraud, misrepresentation, or bad faith.  Thus, the Board finds that waiver is not precluded.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2015).  

Nevertheless, after reviewing all the evidence of record, the Board finds that repayment of the indebtedness would not violate principles of equity and good conscience.

With regard to the fault of the debtor, the Veteran's wife passed away in August 1995.  On his status of dependents questionnaire received November 2001, the Veteran reported that he was not married.  Thereafter, VA took no action to adjust the Veteran's benefits.  On his status of dependents questionnaire received October 2009, the Veteran reported that his wife was deceased.  In December 2009, VA contacted the Veteran to inquire when his wife passed away, and was informed it occurred in August 1995.  The Veteran knew, or should have known that it was his duty to notify VA of any changes that could affect his compensation benefits.  Had the Veteran timely notified VA of his incarceration, an overpayment would not have been created.  Thus, the Board finds that the Veteran contributed to the creation of the debt.   

With regard to the second factor, balancing fault between VA and the Veteran, both are partially responsible for the creation of the debt.  From September 1995 to November 2001, the Veteran took no action to notify VA in the change in his number of dependents.  While the Veteran indicated that he was not married on his November 2001 status of dependents questionnaire, VA did not act upon that information.  Nevertheless, the Veteran continued to accept additional compensation based on having a dependent spouse.  On his October 2009 status of dependents questionnaire, the Veteran reported that his dependent spouse was deceased.  In December 2009, VA retroactively adjusted the Veteran's compensation benefits to reflect the change in his spousal status.  The Board finds that both parties are partially at fault in the creation of the overpayment.  While the Veteran completed status of dependents questionnaires in November 2001 and October 2009, he took no action to inform VA of his change in dependents or request his additional compensation be discontinued.  Although VA had notice of the change in the Veteran's spousal status in November 2001, VA did not act on that information.  Had VA acted on that information the amount of the Veteran's overpayment could have be minimized. 

With respect to the third factor, financial hardship, the May 2014 Statement of the Case indicates that the debt stemming from the overpayment was already collected through withholds from the Veteran's monthly compensation benefits.  The Veteran has not asserted that he suffered undue hardship from the collection of the debt, and there is no evidence that the completed recovery of the overpayment deprived the Veteran of basic necessities.  

The fourth factor, whether recovery of the overpayment would defeat the purpose for which the benefits were intended, also fails to support the waiver of overpayment in this case.  Under VA regulations, a Veteran is not entitled to receive additional compensation for a dependent effective the first of the month following the change in the dependent status.  Thus, the recovery of the overpayment created by the Veteran's delay in informing VA that his dependent spouse had passed away would not defeat the purpose of the VA disability compensation program.

With regard to the fifth factor, whether a waiver of overpayment would cause "unjust enrichment," the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Veteran clearly received additional disability compensation payments for his dependent spouse after she passed away that he was not entitled to receive.  The Board finds that he would be unjustly enriched by waiver of the overpayment.

The sixth factor to be considered is whether reliance on VA benefits resulted in relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation, or that he relied upon VA to his detriment, nor is there any evidence of such.  Thus, this sixth factor does not support the Veteran's request for a waiver of overpayment.

The Board's inquiry is not necessarily limited to the six factors discussed above.  The Board acknowledges the Veteran's assertion that VA should take into account the fact that he never received compensation for his dependent children while they were growing up.  However, as the Veteran correctly notes in his August 2015 statement, all of his children were well over the age of 18 and no longer dependents at the time Public Law 95-479 amended 38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to authorize additional compensation for dependents of any Veteran with service-connected disabilities rated not less than 30 percent.  Accordingly, nothing in the record suggests any other reason for waiver of the charged indebtedness.

The facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  The Veteran was partly at fault in the creation of the debt, deprivation of basic necessities did not result from the collection of the debt, and allowing the Veteran to retain the $6,372.00 overpayment would constitute unjust enrichment.  In addition, recovery of the overpayment would not defeat the purpose for which the benefits are intended and the Veteran did not relinquish a valuable right or incurred a legal obligation in reliance on his VA benefits.  As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

The debt of $6,372.00 was properly created, and waiver of the overpayment is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


